 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:20-cv 1g19p «DS Podument-4- Filed 19/19/20. Pages ot? r+ J
>) Sf2) Ct- DPSS Aichussette &
a
Cnmsh Ar Mbp 2%
| PIAL FEA we, a a a
Comm Departmen tok 38 5
COMME MAS. ANit Jaap ea 2
IYICL Lal.
Clift
Complaint
LK
NAT 26. Of Su it S50 Lhisoweeicvil (21s hits
CAL Zi 5. WL Rights
j 5 . é r : -
Migs COME/A: I bine AGH
> 00 CA Oy aed JW
Ana OboMM 156 LIVWw L/L. CARO IN IC#
IS AND CASY (MN, CC Lvs
MG PRoglAns slug SAL. BEStOK
ne Abr 4 iB
vk

 

é ~Upupalitue”
DogZAam, Ard, KZ. ~hhe ate
Ho 412.2

1 IAL,
QAM bp “D20G LAW), YAS
Raiding Up ko pas

 

Roclevin 6. SHHISKACHIA
ble fot Bothy

 

 

 

 

ALL SS Mery
AyLe eT ie Fz0om! me.

 

 
Case 1:20-cv-12195-FDS Document1 Filed 12/10/20 Page 2 of 2 @D

 

 

Crus ips ine. to miss the Hoda
SC AS on), Chaistnas v7t-h ms

EO ANT Sp FAMUTG.« a

 

 

 

Tesh tre 4he Gaodtme §o_
TL Shovild C2NU0G the. Fevits JF
Wy Leabo2 Awd fo, Release!
7 On He. 1444 o£ Doct bh b72_2020
AO AAV0G Chi stna4s- “att? 017
mil. Lene te f

cS (GN L tn eheen Hag.
C “pps tip IVS

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 
